IN THE
             ARIZONA COURT OF APPEALS
                              DIVISION ONE


                 MARICOPA COUNTY, Plaintiff/Appellee,

                                      v.

              TARIQ M. RANA, et al., Defendants/Appellants.

                           No. 1 CA-CV 18-0256
                             FILED 2-25-2020


           Appeal from the Superior Court in Maricopa County
                          No. CV 2017-012602
               The Honorable Randall H. Warner, Judge

                     VACATED AND REMANDED


                                COUNSEL

Scharff PLC, Phoenix
By Spencer G. Scharff
Counsel for Defendants/Appellants

Maricopa County Attorney’s Office, Civil Services Div., Phoenix
By Wayne J. Peck, Joseph Branco, D. Chad McBride
Counsel for Plaintiff/Appellee

Arizona Center for Disability Law, Tucson
By Rose A. Daly-Rooney, Maya S. Abela
Counsel for Amicus Curiae
                       MARICOPA v. RANA, et al.
                         Opinion of the Court



                                 OPINION

Judge Michael J. Brown delivered the opinion of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Jennifer M. Perkins joined.


B R O W N, Judge:

¶1           Tariq M. and Shahnaza Rana (“Ranas”), and their lessee,
Ascend Behavioral Health and Wellness, LLC (“Ascend”),1 appeal the
superior court’s judgment granting Maricopa County’s request to
permanently enjoin alleged violations of the County’s zoning ordinance
(“MCZO”) relating to group homes. The Ranas argue their group home
does not violate the MCZO. They raise other issues that we address in a
separate memorandum decision. For the following reasons, we vacate the
judgment and remand for further proceedings.

                             BACKGROUND

¶2             The Ranas own a nine-bedroom house located on 1.25 acres
in an unincorporated area of the County where group homes are an as-of-
right use.2 The applicable zoning regulations limit such homes to no more
than ten residents and provide that if licensing is required by the State of
Arizona, proof of such licensure must be provided before the use is
established. MCZO §§ 201, 501.2(4), 503.2. The MCZO defines a “group
home” as follows:

       A dwelling unit shared as their primary residence by minors,
       handicapped or elderly persons, living together as a single
       housekeeping unit, in a long term, family-like environment in
       which staff persons provide on-site care, training, or support
       for the residents. Such homes or services provided therein
       shall be licensed by, certified by, approved by, registered
       with, funded by or through, or under contract with the State.


1      For ease of reference, we refer to the Ranas and Ascend collectively
as “the Ranas,” unless otherwise noted.

2      Absent material revisions after the relevant date, we cite the current
version of a statute, ordinance, or administrative rule.



                                     2
                       MARICOPA v. RANA, et al.
                         Opinion of the Court

       (Group homes shall not include homes for the developmentally
       disabled, defined as persons afflicted with autism, cerebral
       palsy, epilepsy or mental retardation, as regulated by Arizona
       Revised Statutes, § 36-582.)

MCZO § 201.

¶3            In 2014, the Ranas submitted an application to the County for
approval to use the house as an assisted living group home (“the Home”)
for the elderly. After administrative review, the County issued a “zoning
clearance,” which is “a permit or authorization . . . indicating that a
proposed building, structure or use of land meets all the standards
contained in this ordinance.” MCZO § 201. The zoning clearance stated that
before the Ranas could begin operating the group home, they were required
to submit a copy of their “State of Arizona license.”

¶4             The Ranas then leased the Home to Ascend, which in turn
obtained a license from the Arizona Department of Health Services in May
2016 to operate a “behavioral health residential facility,” defined by state
regulations as a “health care institution that provides treatment to an
individual experiencing a behavioral health issue” that “[l]imits the
individual’s ability to be independent” or “[c]auses the individual to
require treatment to maintain or enhance independence.” See A.A.C. R9-
10-101(36); see also A.R.S. § 36-407(A).3

¶5            In January 2017, the County issued a “Notice and Order to
Comply,” alleging the Ranas were operating “a group home for adjudicated
persons or a drug rehabilitation home without a special use permit” in
violation of the MCZO. Several months later, the Ranas entered into a
compliance agreement with the County that stated they had violated the
MCZO by operating “a group care facility for a variety of patient residents”
where the approved permit “only permits care for the elderly.”4 The Ranas


3      Under a regulation issued by the Arizona Department of Health
Services, “‘[b]ehavioral health services’ means the assessment, diagnosis, or
treatment of an individual’s mental, emotional, psychiatric, psychological,
psychosocial, or substance abuse issues.” A.A.C. R9-1-301(1).

4      The term “group care facility” was added to the MCZO in May 2017
as a catch-all term to refer to any “dwelling unit shared as their primary
residence by any class of patient residents under supervised care who do
not qualify as a group home.” MCZO § 201. This amendment changed only
the label, not the substance, of the Ranas’ alleged zoning violations.


                                     3
                        MARICOPA v. RANA, et al.
                          Opinion of the Court

agreed to stop “all supervised care . . . for other than up to ten (10) elderly
patient residents and to use the Home in accordance with pertinent zoning
regulations.”

¶6             Around the same time, the Ranas sought approval to use the
Home to provide group care for six to ten disabled residents. The County
approved the application but required Ascend to submit a “State of Arizona
license” to the County before commencing operation as a group home for
disabled individuals. The County’s approval was also subject to the earlier
compliance agreement, including the requirement that “[Ascend] maintain
a log of the number of patient residents indicating each age and condition,”
as well as “vehicles on site by license plate and drivers, who must be either
a caregiver, family, or visitor of a caregiver or patient resident.” Ascend
was also required to ensure that residents would be long-term, meaning
they would live in the Home for at least one year.

¶7           After an inspection, the County informed the Ranas they were
not complying with the second zoning approval and were again violating
the MCZO. The County then filed suit under A.R.S. § 11-815(H), which
allows a county attorney to seek an injunction to “prevent, abate or remove”
any use or proposed use of land that violates a zoning ordinance.

¶8             The superior court held a trial on the County’s request for a
permanent injunction, hearing testimony from Ascend’s executive director
and Carol Johnson, the County’s Planning and Development Director. The
court ruled in the County’s favor, finding that based on the totality of
circumstances, the residents of the Home did not live in a “family-like
environment,” in part because Ascend was operating the Home too much
like a traditional in-patient treatment facility. The court also found that in
the absence of a special use permit, the MCZO does not allow “a facility
whose main purpose is to provide treatment to residents” because the word
“treatment” is not included in the MCZO’s group home definition.

¶9           After entry of a final judgment outlining the general terms of
the permanent injunction, the Ranas timely appealed. The superior court
stayed the injunction pending appeal, subject to several conditions,
including the prohibition of (1) any on-site staff meetings for employees
other than those working at the Home and (2) any non-emergency “in-
home treatment,” which the court “defined as any physical, psychological,
or mental health treatment or therapy from any licensed professional.”




                                      4
                        MARICOPA v. RANA, et al.
                          Opinion of the Court

                               DISCUSSION

¶10            Reviewing a permanent injunction, we accept the superior
court’s factual findings unless they are clearly erroneous, Nordstrom, Inc. v.
Maricopa Cty., 207 Ariz. 553, 558, ¶ 18 (App. 2004), but review its legal
conclusions de novo, City of Tucson v. Clear Channel Outdoor, Inc., 218 Ariz.
172, 178, ¶ 5 (App. 2008).

¶11           The normal rules of statutory construction generally apply to
zoning ordinances. See Ariz. Found. for Neurology & Psychiatry v. Sienerth, 13
Ariz. App. 472, 475 (1970). Unless the context suggests otherwise, we give
undefined words their common meaning, often drawing on authoritative
dictionaries to do so. Stout v. Taylor, 233 Ariz. 275, 278, ¶ 12 (App. 2013).
We apply unambiguous text without further inquiry. State v. Burbey, 243
Ariz. 145, 147, ¶ 7 (2017). But if conflicting reasonable interpretations exist
after examining the text, context, and related laws, Glazer v. State, 244 Ariz.
612, 614, ¶ 12 (2018), we may use secondary tools, such as the law’s subject
matter, historical background, and purposes, Burbey, 243 Ariz. at 147, ¶ 7.
We must also recognize that because zoning ordinances “exist in derogation
of property rights,” they will be strictly construed in favor of the property
owner. Kubby v. Hammond, 68 Ariz. 17, 22 (1948); County of Cochise v. Faria,
221 Ariz. 619, 623, ¶ 10 (App. 2009).

       A.     “Family-Like Environment”

¶12             As noted above, the ordinance defines a “group home” as a
“dwelling unit shared as [a] primary residence by minors, handicapped or
elderly persons, living together as a single housekeeping unit, in a long
term, family-like environment in which staff persons provide on-site care,
training, or support for the residents.” MCZO § 201 (emphasis added). The
superior court found that Ascend did not maintain a “family-like
environment” in the Home, but instead, treated it “largely as a treatment
facility that just happens to be in a neighborhood.” The court noted that
Ascend held staff meetings at the Home for employees of other group
homes and transported residents of other Ascend group homes there for
group events and to receive care. The court also pointed to rules Ascend
imposed on residents of the Home, which it found “significantly regulate
the lives of residents and restrict their freedom.”

¶13          The Ranas argue that a “family-like environment” necessarily
contemplates something similar to, but broader than, the meaning of the
word “family.” See generally -like, American Heritage Dictionary (5th ed.
2011) (“Resembling or characteristic of . . . .”). Without denying that Ascend



                                      5
                        MARICOPA v. RANA, et al.
                          Opinion of the Court

sometimes used the Home for staff meetings or to provide events or care
for residents of its other facilities, the Ranas argue that Ascend nevertheless
maintained a “family-like” atmosphere for the several residents of the
Home. Although it offers no analysis of the text of the ordinance, and relies
almost entirely on Johnson’s testimony, the County argues substantial
evidence supports the superior court’s conclusion that Ascend conducted
activities at the Home in ways that went beyond a “family-like
environment.”

¶14            We must first consider whether the MCZO itself includes any
provisions that guide our understanding of the group home definition. The
MCZO does not define “family-like environment,” but does define
“family” to include “a group of not more than five (5) persons, who need
not be related, living together as a single housekeeping unit in a dwelling
unit.” MCZO § 201. This definition, however, simply replicates a
requirement already present in the group home definition—that residents
live in a “single housekeeping unit,” and thus it sheds little light on what
the MCZO might mean by the phrase “family-like environment.” Further,
the definition does not apply to zoning clearances issued for more than five
people, like the situation here, making its application even more narrow.
We therefore turn to the common meaning of “family-like environment,”
and, given the relative scarcity of authorities defining the term, we begin
by considering authorities defining the word “family” to inform our
understanding of the broader phrase.5


5       The County does not dispute that all of the residents considered the
Home as their primary residence, intended to stay there long term, and fell
within the ordinance’s definition of handicapped (each was diagnosed as
seriously mentally ill). See MCZO § 201 (“Handicapped” refers to “[a]
person who: 1) has a physical or mental impairment which substantially
limits one or more of such person’s major life activities; [and] 2) has a record
of having impairment.”). And neither side makes any meaningful
argument that the term “single housekeeping unit” informs the definition
of a “family-like environment” or otherwise affects whether the Home was
operated in violation of the MCZO. The County relies on Johnson, who
testified that a single housekeeping unit would “mirror[]” a “family-like
environment,” “so there are shared chores, and responsibilities for the
maintenance and upkeep . . . of the home [and] there is free association.”
Because these factors are generally included among those we analyze to
discern the meaning of “family-like environment,” we do not separately
address the phrase “single housekeeping unit.”



                                       6
                        MARICOPA v. RANA, et al.
                          Opinion of the Court

¶15             In various other contexts the word “family” has been defined
as “a group of individuals living under one roof and usually under one
head.” See, e.g., Heard v. Farmers Ins. Exchange Co., 17 Ariz. App. 193, 196
(1972); Brown v. Stogsdill, 140 Ariz. 485, 487 (App. 1984) (same); Family,
Merriam-Webster’s Collegiate Dictionary (11th ed. 2014) (same). Other
definitions reveal a more restrictive meaning. See Family, The American
Heritage Dictionary (5th ed. 2011) (“A fundamental social group in society
typically consisting of one or two parents and their children.”); Family,
Black’s Law Dictionary (10th ed. 2014) (“A group of persons connected by
blood, by affinity, or by law, esp. within two or three generations.”); cf.
Moore v. City of East Cleveland, 431 U.S. 494 (1997) (construing, but striking
as unconstitutional, a zoning ordinance attempting to limit the definition of
“family” to, in essence, parents and their children). Dictionaries broadly
define “environment” as a “[g]eneral set of conditions or circumstances.”
See, e.g., Environment, The American Heritage Dictionary (5th ed. 2011).

¶16            Definitions considered in isolation, however, are of little aid
in interpreting the term “family-like environment” absent an
understanding of what group homes are and how zoning ordinances
typically regulate them. See Adams v. Comm’n on Appellate Court
Appointments, 227 Ariz. 128, 135, ¶ 34 (2011) (explaining that a word’s
meaning cannot be determined in isolation but must be drawn from its
context). As late as the mid-1970’s, the concept of a group home was
relatively new. City of White Plains v. Ferraioli, 313 N.E.2d 756, 757 (N.Y.
1974). Before that time, for example, communities often sought to exclude
mentally ill and other disabled persons by housing them in institutions. See
City of Livonia v. Dep’t of Soc. Servs., 378 N.W.2d 402, 408 (Mich. 1985)
(rationale was to “protect[] society from these persons”). More recently,
authorities came to believe that institutionalization as a one-size-fits-all
approach was inadequate and sometimes cruel, giving rise to a movement
to allow “disabled persons who are unable to live with their families . . . to
reside in homes of normal size, located in normal neighborhoods, that
provide opportunities for normal societal integration and interaction,” to
assist “disabled persons to reach their full potential and become
contributing, productive members of society.” Id. at 408–09. Thus, group
homes now “attempt to prepare their members for independent and
productive lives in the community.” Arden H. Rathkopf et al., 2 Rathkopf’s
The Law of Zoning and Planning § 23:24 (4th ed. 2018).

¶17            Despite these goals, local zoning authorities and neighboring
landowners often challenge the establishment of group homes by arguing
the residents are not a “family” within the meaning of a zoning ordinance
or a restrictive covenant. Id. at §§ 23:15, 23:24, 23:27. In these cases, when


                                      7
                        MARICOPA v. RANA, et al.
                          Opinion of the Court

ordinances do not define “family,” as is true of the phrase “family-like
environment” in the MCZO, courts have generally concluded the word
“family” includes “so-called ‘functional-families’ of persons living together
as a relatively stable and bona fide single-housekeeping unit.” Id. at § 23:9.
Courts applying this “functional family” standard are likely to consider
such factors as “whether the household is relatively stable, possess[es] a
family-like structure of household authority, functions as an integrated
economic unit, evidences some family-like domestic bond between
members, and has the potential to impact negatively the family character of
the residential area.” Id. at 23:15. Though some courts “liberally interpret[]
the standard to include any group home where the residents bear the
generic character of a relatively permanent functional family unit,” others
take a more restrictive view, concluding that “the particular operating
characteristics of a group home” may carry it beyond a “functional family.”
See id. at § 23:27 & n.11.

¶18           We conclude that the functional family standard, under the
more restrictive view described above, provides the most reasonable
meaning that can be ascribed to the phrase “family-like environment” in
the MCZO. This is in line with the decisions of other courts and is consistent
with the historical background and purpose of group homes generally. Id.
at § 23:27. This standard also remains faithful to the text of the MCZO by
ensuring that the requirement of a “family-like environment” remains
meaningful—the ordinance must contemplate some reasonable boundaries
on what it allows. At the same time, business activities unrelated to the
goal of readying that particular home’s residents for independence may
disrupt the residential character of the neighborhood and violate the
MCZO.

¶19             Applying the functional family standard here, various aspects
of the way Ascend runs the Home support the conclusion that its residents
live in a “family-like environment.” For example, each resident has a
separate bedroom and exercises some degree of control over that space,
shares access and upkeep responsibilities for certain common areas with
others, and exercises some limited input on what chores he or she is
assigned. These are factors other courts have cited in similar inquiries. See,
e.g., City of W. Monroe v. Ouchita Ass’n, 402 So. 2d 259, 261, 265 (La. Ct. App.
1981) (people with “common interests, common goals, common problems,
and . . . receiving some supervisory attention” who all eat and sleep in the
same home are considered a “one-family dwelling”); Costley v. Caromin
House, Inc., 313 N.W.2d 21, 23, 26 (Minn. 1981) (people with mental
disabilities who live as a family and share all parts of the house except their
individual bedrooms and who share family functions such as planning


                                      8
                         MARICOPA v. RANA, et al.
                           Opinion of the Court

outings and performing household duties constitute a “single-family
dwelling”); Jackson v. Williams, 714 P.2d 1017, 1024 (Ok. 1985) (a group home
for five mentally handicapped persons and a housekeeper is a “single-
family unit” within the meaning of the zoning ordinance).

¶20            Staff members are on-site 24 hours a day at the Home, but do
not sleep there. They serve on a rotating basis, and—at least generally—do
not provide on-site medical treatment to residents. See City of Livonia, 378
N.W.2d at 431–32. Residents also engage in recreational activities, both at
the Home and in the community at large. See Albert v. Zoning Hearing Bd.,
854 A.2d 401, 447 (Pa. 2004) (reasoning that individuals who engaged in
group activities, including attending “social and religious functions
together and celebrat[ing] holidays jointly,” functioned as a “caring familial
unit”) (citation omitted); see also Ferraioli, 313 N.E.2d at 758 (“[T]he intention
is that they remain and develop ties to the community.”) (emphasis added).
Finally, residents have no fixed duration of stay, the ultimate goal of which
is to help them learn skills that will enable them to live in a more
independent manner.

¶21           At the time of trial, not all of Ascend’s practices were
consistent with the concept of a functional family. The superior court heard
evidence that Ascend used the group home for business purposes in a way
that was not reasonably tied to serving the residents’ needs and could
“impact . . . negatively the residential character of the neighborhood.”
Rathkopf et al., at § 23:27; cf. City of Livonia, 378 N.W.2d at 431 (finding that
increased traffic and parking problems did not transform the nature of a
group home from residential to commercial). On one occasion, County
inspectors saw 25 cars parked outside the Home and observed a staff
meeting that included employees from other facilities. These meetings
were taking place on a biweekly basis at the Home until Ascend moved
them to a different location. Such meetings, and the traffic problems they
can cause, are different in kind from “a large traditional family with several
cars and numerous visitors.” See Id. at 431.

¶22           Similarly, Ascend sometimes used the Home to host activities
for residents of its other facilities—who might be complete strangers to the
Home’s residents and who might require Ascend’s services for different
reasons. Given that the stability and cohesion of the household is a critical
feature of the functional family that group homes try to create, see generally
N. Me. Gen. Hosp. v. Ricker, 572 A.2d 479, 481–82 (Me. 1990), we conclude
that Ascend’s practice of bringing residents from its other facilities to the
Home for activities and care was inconsistent with the MCZO’s
requirement of a “family-like environment.” We therefore agree with the


                                        9
                        MARICOPA v. RANA, et al.
                          Opinion of the Court

superior court’s decision to enjoin these two practices, which stretch
beyond the concept of a “family-like environment.”

¶23            We disagree, however, with the superior court’s conclusion
that the rules posted in the Ascend group home are “more indicative of an
in-patient treatment facility than a family-like environment” because they
“so significantly regulate the lives of the residents and restrict their
freedom.”6 We agree that the rules Ascend imposes on residents include
significant limitations on how residents may conduct their lives in the
Home, but as the court also acknowledged, “there is nothing wrong with
such rules in a facility whose goal is to treat serious mental illness and to
help residents move toward independence.” That goal, however, would
traditionally militate in favor of a ”family-like environment.” See Rathkopf
et al., at § 23:24 (noting mental health professionals have found that
“family-like residences . . . offer greater rehabilitative potential” than large
institutions and can benefit society by preparing residents of such homes to
live independently). And rules are part and parcel of any family home.

¶24            We also recognize that group home residents are individuals,
and the purpose of their stay is to address their individual needs. Whether
a home serves “minors, handicapped, or elderly persons,” as the MCZO
specifically allows, such persons may require different rules, or more of
them. But to the extent rules are required by or suitable for addressing
residents’ various needs, and the MCZO allows such persons to reside in
group homes, it is unreasonable to conclude a home violates the MCZO
because it has those rules. We perceive nothing in the MCZO’s text or
context that bars a group home operator from employing rules as a tool in
its effort to reintegrate its residents into society and to learn to live as
independently as possible.

       B.     “Care, training, or support”

¶25           The MCZO defines an allowable group home, in pertinent
part, as a location where “staff persons provide on-site care, training, or


6       The superior court explained that inspectors found a list of 38 rules
posted in the Home. By way of example only, the court pointed to the
following rules as significantly restricting the residents’ movement and
activities: They must not lend, borrow, trade or sell personal belongings;
carry money; use the restroom, kitchen, or visit each other’s rooms without
permission; wear slippers or pajamas during the day around the Home;
open their windows; or leave without permission.



                                      10
                        MARICOPA v. RANA, et al.
                          Opinion of the Court

support for the residents.” MCZO § 201 (emphasis added). The definition
also specifies that the home and the “services provided therein shall be
licensed by, certified by, approved by, registered with, funded by or
through, or under contract with the State.” Id. The superior court
concluded that the MCZO does not allow group homes whose “main
purpose is to provide treatment to residents.” As applied, the court
reasoned that Ascend violated the MCZO by providing its residents with
group and individual counseling from licensed professionals.

¶26          The Ranas argue the plain language of the group home
definition does not exclude on-site group and individual counseling
designed to “improve its residents’ mental health conditions so as to ready
them for independence” because such activities fall within the common
meaning of “care” or “training,” which the ordinance specifically allows.
The County does not dispute that the only forbidden treatment it alleged—
and the only activities the superior court found to be violative of the
MCZO—were on-site group and individual counseling. When asked at oral
argument in the superior court for clarification on what Ascend’s group and
individual counseling involved, neither party provided further details.

¶27            For its part, the County contends that the absence of the word
“treatment” in the MCZO’s group home definition means that a group
home requires a special use permit to regularly employ methods aimed at
improving residents’ medical condition or behavioral health issues. The
County’s argument relies primarily on the testimony of Johnson (the
planning and development director), who testified that her department
considers “care, training, or support” to mean only “assistance with
activities of daily living,” see A.R.S. § 36-401(38) (defining “[p]ersonal care
services”), as defined by the Arizona Department of Health Services’
regulations. Those regulations define “activities of daily living” as
“ambulating, bathing, toileting, grooming, eating, and getting in or out of a
bed or a chair.” A.A.C. R9-10-101(5). But the County’s contention
disregards regulations that separately require behavioral health residential
licensees to provide “treatment,” A.A.C. R9-10-101(30), defined as “a
procedure or method to cure, improve, or palliate an individual’s medical
condition or behavioral health issue,” A.A.C. R9-10-101(236).

¶28           To begin with, contrary to the County’s assertion, we do not
think that the words “care, training, or support” bear technical meanings.
No language in the MCZO informs the reader that “care” is constrained by
a statute defining “personal care services,” which itself depends on the
definition of “activities of a daily living” in a regulation promulgated by a
state agency. The lone support for that proposition is a brief remark by


                                      11
                        MARICOPA v. RANA, et al.
                          Opinion of the Court

Johnson during the evidentiary hearing, with no discussion of how the
County arrived at that position, how long it has held the position, or
whether it has been reduced to a written policy. What little weight we may
grant the County’s interpretation under such circumstances is outweighed
by the fact that the common meaning of these terms, viewed in context,
contemplates a group home offering residents on-site counseling or therapy
designed to improve their health conditions. Cf. BSI Holdings, LLC v. Ariz.
Dept. of Trans., 244 Ariz. 17, 21, ¶ 17 (2018) (declining to follow an agency’s
interpretation of a statute where the term did not require technical expertise
and the agency’s position had not been reduced to written policy).

¶29            The common meanings of “care” and “training,” undefined
by the MCZO, each are broad enough to encompass counseling in the group
home context. “Care” commonly refers to “attentive assistance or
treatment of those in need.” Care, The American Heritage Dictionary (5th
ed. 2011); see also care, New Oxford American Dictionary (3d ed. 2010) (“the
provision of what is necessary for the health, welfare, maintenance, and
protection of someone” such as “health care”). “Training” commonly refers
to a method or process of preparing a person for some activity. See Training,
The American Heritage Dictionary (5th ed. 2011); accord Merriam-Webster’s
Collegiate Dictionary (11th ed. 2014); Webster’s New Universal Unabridged
Dictionary (1983); New Oxford American Dictionary (3d ed. 2010). As
applied here, group and individual therapy designed to improve residents’
mental health conditions and to encourage a more independent lifestyle
falls within either term. Such therapy assists or treats those in need,
namely, the group home’s residents. And it is a method to help ready the
residents for an activity—living independently.

¶30           Beyond that, and contrary to the County’s contention,
nothing in these broad dictionary definitions suggests that they do not
include techniques designed to improve a health condition. See Phelps v.
Firebird Raceway, Inc., 210 Ariz. 403, 407, ¶ 18 (2005) (emphasizing that “a
narrow construction” should not typically be placed on “broad and
comprehensive language” (quoting Davis v. Boggs, 22 Ariz. 497, 507 (1921)).
Indeed, dictionary definitions confirm considerable overlap in the meaning
of “care” and A.A.C. R9-10-101(236)’s definition of “treatment.” Therefore,
we see nothing in the common meaning of the words themselves
compelling the conclusion that “care, training, or support” cannot include
mental-health counseling. See Cable One, Inc. v. Ariz. Dep’t of Rev., 232 Ariz.
275, 284, ¶ 42 (App. 2013) (refusing to “read into the statute terms, limits,
or requirements that are simply not there”).




                                      12
                         MARICOPA v. RANA, et al.
                           Opinion of the Court

¶31            Several contextual canons also support the Ranas’ argument
that counseling falls within the meaning of “care” as used in the MCZO.
First, “a word is known by the company it keeps.” Jarecki v. G.D. Searle &
Co., 367 U.S. 303, 307 (1961). Care, training, and support all share an
obvious commonality—they refer to acts or conduct intended to help or
assist other persons, cf. Estate of Braden ex rel. Gabaldon v. State, 228 Ariz. 323,
326, ¶ 13 (2011), which comports with the fundamental purpose of group
homes—to help residents attain skills necessary to live a more independent
lifestyle. Providing residents with only enough assistance to merely
maintain the status quo would be slim assistance indeed and obviously
undermine that purpose.

¶32            Second, when an identical word appears in several places
within an ordinance or statutory scheme, unless a contrary indication
appears, we presume it has the same meaning in each provision. State ex
rel. Brnovich v. Maricopa Cty. Cmty. Coll. Dis. Bd., 243 Ariz. 539, 542, ¶ 12
(2018). Thus, a word used in one provision may be used “elsewhere in a
context that makes its meaning clear.” United Sav. Ass’n of Tex. v. Timbers of
Inwood Forest Assoc., 484 U.S. 365, 371 (1988). Contrary to the County’s
position, other provisions demonstrate that the meaning of “care” includes
at least some methods to improve a health condition. The MCZO defines a
“hospital” as “an institution for the diagnosis, treatment, or other care of
human ailments.” MCZO § 201. That provision uses treatment and care as
synonyms, both referring to improving or palliating “human ailments.”
The County’s cited example, a provision stating that animal-patients of
farm animal clinics “shall not be boarded or lodged except for short periods
of observation incidental to care or treatment,” MCZO § 1301.1.20.1,
suggests nothing different because it too uses the words as synonyms. See
Antonin Scalia & Brian A. Garner, Reading Law: The Interpretation of Legal
Texts, 122 (2011) (discussing the “synonym-introducing or”).

¶33           The County also argues that because these other provisions
indicate the MCZO uses the word “treatment” whenever it means to
authorize it, the absence of this word from the group home definition
compels the inference that it precludes operators from using any treatment
methods to improve their residents’ conditions. This argument appears to
invoke the interpretive canon expressio unius, meaning that the expression
of one item implies the exclusion of others; it is “reasonably understood as
an expression of all terms included in the statutory grant or prohibition.”
See City of Surprise v. Ariz. Corp. Comm’n, 246 Ariz. 206, 211, ¶ 14 (2019).
Here, however, not only does the common meaning of “care” have
considerable overlap with the definition of “treatment” that the County
contends is forbidden, the MCZO itself uses “care” and “treatment” as


                                        13
                        MARICOPA v. RANA, et al.
                          Opinion of the Court

synonyms, or nearly so. The canon is not applicable under these
circumstances. Wells Fargo Credit Corp. v. Ariz. Prop. & Cas. Ins. Guar. Fund,
165 Ariz. 567, 571 (App. 1990) (explaining that expressio unius “does not
override our obligation to construe a provision of a statute in the context of
related provisions and in light of its place in the statutory scheme.”).

¶34           Finally, the assertion that counseling does not fall within
“care, training, or support” because it is designed to improve a health
condition would divorce these words from one of the principal purposes of
a group home for the mentally disabled. To reiterate, group homes exist to
provide such persons with meaningful opportunities for a chance at societal
interaction and integration. Regardless of whether group homes ultimately
allow such persons to reenter society, at a minimum, group homes
necessarily try to improve their residents’ disabling conditions. Ascribing
a meaning to “care, training, or support” that forbids a group home from
achieving that purpose is simply unreasonable in the context of a provision
authorizing group homes. Any other interpretation of the ordinance turns
group homes into smaller versions of institutions that the homes were
designed to replace. We therefore conclude that group and individual
counseling designed to enable group home residents to achieve the skills
needed to foster their independence falls squarely within the meaning of
“care, training, or support” under the MCZO.




                                     14
                         MARICOPA v. RANA, et al.
                           Opinion of the Court

                                CONCLUSION

¶35           We hold that the superior court properly found that Ascend
violated the MCZO by holding company-wide staff meetings at the Home
and using it as a site for meetings and care for residents of its other facilities.
The court erred, however, in finding that Ascend violated the MCZO by
enforcing a list of rules on residents of the Home and by providing group
and individual counseling to the residents. Accordingly, we vacate the
judgment and remand for entry of an injunction that bars the Ranas and
Ascend from (1) using the Home to hold staff meetings for personnel who
do not work there, and (2) using it as a site for events or care for residents
of its other homes. Otherwise, Ascend may continue using the Home for
the care of disabled individuals subject to compliance with its state license
and the MCZO, as construed herein.




                            AMY M. WOOD • Clerk of the Court
                            FILED: AA




                                         15